980 F.2d 730
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald A. MILAM, and wife;  Melissa Milam, both individuallyand as next of kin of Michael Milam, deceased,Plaintiffs-Appellees,v.GENERAL MOTORS CORPORATION, Defendant-Appellant.
No. 92-6428.
United States Court of Appeals, Sixth Circuit.
Nov. 30, 1992.

1
Before KEITH and NATHANIAL R. JONES, Circuit Judges, and ALLEN, Senior District Judge.*

ORDER

2
General Motors Corporation ("GM") appeals the denial of its motion for a protective order seeking to prevent or limit disclosure of certain documents produced in discovery to plaintiffs.   GM now seeks a stay of the order pending appeal.   Plaintiffs oppose the motion for a stay and move to dismiss the appeal for lack of jurisdiction.   Plaintiffs also request an award of sanctions.   GM opposes dismissal.


3
Upon review, we conclude that we lack jurisdiction in this appeal.   In this circuit, the law is well established that discovery orders are non-final, non-appealable orders.   See Federal Deposit Insurance Corp. v. Ernst & Whinney, 921 F.2d 83, 85 (6th Cir.1990);   United States v. James T. Barnes & Co., 758 F.2d 146 (6th Cir.1985) (order);   Butcher v. Bailey, 753 F.2d 465, 471 (6th Cir.1985);   Dow Chemical Co. v. Taylor, 519 F.2d 352 (6th Cir.), cert. denied, 423 U.S. 1033 (1975).   GM's argument that the order on appeal is an appealable collateral order under  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949), cannot be accepted.   See Federal Deposit Insurance Corp. v. Ernst & Whinney, 921 F.2d at 85.


4
It therefore is ORDERED that the motion to dismiss is granted and the motion for a stay pending appeal is denied as moot.   No sanctions are awarded.



*
 The Honorable Charles M. Allen, U.S. Senior District Judge for the Western District of Kentucky, sitting by designation